 



Exhibit 10.1
AGREEMENT FOR GLOBAL RESOLUTION AND
MUTUAL RELEASE OF ALL CLAIMS
          This Agreement for Global Resolution and Mutual Release of All Claims
(the “Global Resolution Agreement”) is made and entered into as of September 30,
2005, by and between Cygnus, Inc., a Delaware Corporation with its principal
place of business at 88 Kearny Street, 4th floor, San Francisco CA 94108
(“Cygnus”) and Ortho-McNeil Pharmaceutical, Inc., a Delaware Corporation with
its principal place of business at U.S. Route 202, Raritan, New Jersey 08869 and
a wholly-owned subsidiary of Johnson & Johnson (“OMP”). Cygnus and OMP may be
referred to herein individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS:
A.      On or about April 15, 2004, Cygnus demanded an arbitration that became
captioned Cygnus, Inc. v. Ortho-McNeil Pharmaceutical, Inc., AAA Case No. 72 181
01233 04 JMM (the “Matter”). The allegations, causes of action, and claims for
relief alleged, or which could have been alleged, in the Matter are collectively
referred to as the “Action”; and
B.      Cygnus and OMP each desire to resolve finally all asserted or potential
disputes or claims that did, could or might arise from or relating to the Asset
Purchase Agreement, dated November 17, 1999 (“APA”) or the Action on the terms
and conditions set forth below, and each desires to obtain full, final and
mutual releases from the other regarding any and all claims related to or that
might have arisen from the APA or the Action;
NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby stipulate and agree as
follows:
          1.      Dismissals. Upon the full execution of this Global Resolution
Agreement, Cygnus shall deliver to OMP an executed dismissal with prejudice of
all claims in the Matter (“Cygnus Dismissal”) that shall be complete in all
respects and ready for filing with the AAA panel (the “Panel”) selected to hear
the Matter. The dismissal shall be held by counsel for Cygnus until completion
of payment as set forth in Paragraph 2 has occurred and been confirmed in
writing by OMP, at which time the dismissal shall be filed with the Panel. Each
Party shall bear its own attorneys’ fees and costs incurred in the Action.
          2.      Payment. OMP agrees to pay via wire transmission to Cygnus the
cash sum of Four Million Dollars ($4,000,000.00) at the time that the Parties
exchange executed signature pages of this Global Resolution Agreement. The
Parties expressly agree that no additional payments of any type are due or owing
by any Party.
          3.      Release of OMP by Cygnus. For and in consideration of the
terms and provisions of this Global Resolution Agreement, Cygnus, on behalf of
itself and, as

 



--------------------------------------------------------------------------------



 



applicable, each of its employees, agents, attorneys, insurers, accountants,
heirs, executors, administrators, conservators, successors, assigns, current and
former directors and officers, stockholders and direct and indirect parents,
subsidiaries and affiliates, hereby fully and forever releases and discharges
OMP, each of its employees, agents, attorneys, insurers, accountants, heirs,
executors, administrators, conservators, successors, assigns, current and former
directors and officers, stockholders and direct and indirect parents,
subsidiaries and affiliates from and against any and all liability, claims,
demands, contracts, debts, obligations, damages, losses, actions, causes of
action, or suits of whatever kind or nature, whether known or unknown, that
arise out of or relate to any matter or thing, including but not limited to the
Action, and Cygnus covenants not to sue or otherwise institute or prosecute any
legal, administrative or other proceeding against OMP except as may be necessary
to enforce the provisions of this Global Resolution Agreement.
          4.      Release of Cygnus by OMP. For and in consideration of the
terms and provisions of this Global Resolution Agreement, OMP, on behalf of
itself and, as applicable, each of its employees, agents, attorneys, insurers,
accountants, heirs, executors, administrators, conservators, successors,
assigns, current and former directors and officers, shareholders and direct and
indirect subsidiaries and affiliates, hereby fully and forever releases and
discharges Cygnus, each of its employees, agents, attorneys, insurers,
accountants, heirs, executors, administrators, conservators, successors,
assigns, current and former directors and officers, stockholders and direct and
indirect parents, subsidiaries and affiliates from and against any and all
liability, claims, demands, contracts, debts, obligations, damages, losses,
actions, causes of action, or suits of whatever kind or nature, whether known or
unknown, that arise out of or relate to any matter or thing, including but not
limited to the Action, and OMP covenants not to sue or otherwise institute or
prosecute any legal, administrative or other proceeding against Cygnus, except
as may be necessary to enforce the provisions of this Global Resolution
Agreement.
          5.      Release of Escrow Agent by Cygnus. For and in consideration of
the terms and provisions of this Global Resolution Agreement, Cygnus, on behalf
of itself and, as applicable, each of its employees, agents, attorneys,
insurers, accountants, heirs, executors, administrators, conservators,
successors, assigns, current and former directors and officers, stockholders and
direct and indirect parents, subsidiaries and affiliates, hereby fully and
forever releases and discharges the Escrow Agent, as defined in Section 2.4 of
the APA , each of its employees, agents, attorneys, insurers, accountants,
heirs, executors, administrators, conservators, successors, assigns, current and
former directors and officers, stockholders and direct and indirect parents,
subsidiaries and affiliates from and against any and all liability, claims,
demands, contracts, debts, obligations, damages, losses, actions, causes of
action, or suits of whatever kind or nature, whether known or unknown, that
arise out of or relate to the Action or the APA, and Cygnus covenants not to sue
or otherwise institute or prosecute any legal, administrative or other
proceeding against the Escrow Agent except as may be necessary to enforce the
provisions of this Global Resolution Agreement. Cygnus acknowledges that it has
no claim to any funds held by the Escrow Agent and that any such funds may be
disbursed to OMP. Cygnus agrees to execute any additional documents that may be
required to effectuate this provision.
          6.      Books and Records. Pursuant to the definition of “Books and
Records” contained in Section 1.1 of the APA entered into by the Parties, Cygnus
maintained

-2-



--------------------------------------------------------------------------------



 



possession of laboratory notebooks relating to drug delivery and, upon request,
provided access to OMP. Cygnus will deliver, or will cause to be delivered,
these notebooks to OMP’s Redwood City facility within three (3) business days
after the execution of this Global Resolution Agreement.
          7.      Public Disclosure. The Parties acknowledge that Cygnus will
issue a press release and file a copy of said press release and of this Global
Resolution Agreement attached to a Form 8-K or other appropriate report with the
U.S. Securities and Exchange Commission (the “SEC”) upon execution of this
Global Resolution Agreement. The Parties further acknowledge that Cygnus will
disclose the terms of this Global Resolution Agreement in its periodic reports
filed with the SEC. OMP expresses no opinion with respect to Cygnus’s press
release and disclosures.
          8.      Cooperation Regarding Information Transfer. Pursuant to
Section 6.1(b) of the APA, the Parties shall continue to cooperate to return or
transfer information that was inadvertently transferred to the other Party or
that one Party inadvertently failed to transfer to the other Party.
          9.      Non-Assignment of Claims. Each Party hereto represents and
warrants to each other Party hereto that no portion of any claim, right,
interest, demand, debt, liability, account, obligation or cause of action
released herein has been assigned, conveyed or transferred, by operation of law
or otherwise, to any other person or entity. In the event that any claim, demand
or suit should be made or instituted against any Party hereto because of any
such purported assignment, conveyance or transfer, the Party from whom such
assignment, conveyance or transfer was alleged to have occurred agrees to
indemnify and hold harmless the other Party against such claim, suit or demand
and to pay and satisfy any such claim, suit or demand, including all expenses of
investigation, attorneys’ fees and costs.
          10.      Authority to Enter into Global Resolution Agreement. All
individuals signing this Global Resolution Agreement warrant and represent that
they have full authority to execute the same on behalf of the Party on whose
behalf each signs. Each Party hereto warrants and represents that it has full
power and authority to perform all obligations set forth in this Global
Resolution Agreement, and agrees to execute all documents and instruments
necessary to implement this Global Resolution Agreement.
          11.      Later Discovered Facts. The Parties are aware that they may
hereafter discover claims or facts in addition to or different from those they
now know or believe to be true with respect to the Matter, the Action, or any
aspect of the business relationship by or between the Parties. Nevertheless, it
is the Parties’ intention to fully, finally, and forever settle and release all
such matters and all claims within the scope of the above releases that may
exist or may heretofore have existed.
          12.      Integrated Instrument. This Global Resolution Agreement
constitutes a single, integrated written contract expressing the entire
agreement of the Parties. No covenants, agreements, representations, or
warranties of any kind whatsoever, whether express or implied in law or fact,
have been made by any Party to this Global Resolution Agreement, except as
specifically set forth in this Global Resolution Agreement. All prior or
contemporaneous discussions or negotiations have been and are merged and
integrated

-3-



--------------------------------------------------------------------------------



 



into, or are superseded by, this Global Resolution Agreement.
          13.      No Oral Modification. This Global Resolution Agreement may
not be altered, amended, or extinguished except by a writing that expressly
refers to this instrument and is signed subsequent to the date of this
instrument by duly authorized representatives of the respective Parties.
          14.      Severability. If any provision of this Global Resolution
Agreement is held to be invalid, void, or unenforceable for any reason, the
balance of the provisions shall nevertheless remain in full force and effect and
shall in no way be affected, impaired, or invalidated.
          15.      Full Satisfaction. The consideration to be paid under this
Global Resolution Agreement, the releases of liability herein, and the
obligations required under this Global Resolution Agreement are acknowledged by
the Parties to be in full and complete settlement and satisfaction of all
claims, as released above.
          16.      No Admissions. The Parties understand and acknowledge that
this Global Resolution Agreement constitutes a compromise and settlement of
disputed claims and is not an admission of liability or wrongdoing by any Party.
The Parties agree that neither this Global Resolution Agreement nor any of its
terms shall be offered or received as evidence in any proceeding in any forum as
an admission or as other evidence of any liability or wrongdoing.
          17.      Counterparts. This Global Resolution Agreement may be
executed in counterparts and by facsimile signature, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
          18.      Headings. The headings and captions used in this Global
Resolution Agreement are for convenience only and shall not be deemed to affect
in any way the language of the provisions to which they refer.
          19.      Voluntary Execution. The Parties respectively represent and
warrant that:
          19.1    No Party has made any statement or representation to any other
Party regarding any fact relied upon in entering into this Global Resolution
Agreement. This Global Resolution Agreement is made without reliance upon any
inducement, statement, promise, or representation other than those contained
within this Global Resolution Agreement.
          19.2    This Global Resolution Agreement is executed voluntarily and
without any duress or undue influence on the part of or on behalf of the Parties
hereto, with the full intent of releasing all claims, except as expressly
reserved herein.
          19.3    The Parties have read this Global Resolution Agreement.
          19.4    The Parties understand the terms and consequences of this
Global Resolution Agreement and of the releases it contains.

-4-



--------------------------------------------------------------------------------



 



          19.5    The Parties are fully aware of the legal and binding effect of
this Global Resolution Agreement.
          20.      Governing Law. This Global Resolution Agreement shall be
governed, construed and enforced in accordance with the laws of the State of New
Jersey, without giving effect to its choice of law provisions.
          21.      Dispute Resolution. The Parties agree that any dispute
arising from or relating to this Global Resolution Agreement shall be submitted
for resolution to arbitration before a single arbitrator pursuant to the rules
then pertaining of the CPR Institute for Dispute Resolution, or successor
(“CPR”), except where those rules conflict with these provisions, in which case
these provisions control. The arbitration will be held in San Francisco, CA.
          22.      Assignment. This Global Resolution Agreement shall not be
assignable by any Party without the prior written consent of the other Parties.
          23.      Confidentiality. Each Party agrees that any Proprietary
Information as defined below it has obtained or will obtain from any other Party
is the confidential property of the disclosing Party, and may not be used by the
receiving Party other than in connection with the activities contemplated under
this Global Resolution Agreement. Except as expressly permitted in this Global
Resolution Agreement, the receiving Party will hold in confidence and not use or
disclose any Proprietary Information of the disclosing Party and shall obtain
the prior written permission of the other party before releasing such
Proprietary Information to a third party. If such permission is granted, the
releasing Party shall ensure that the third party is bound to the same
obligations of confidentiality. The restrictions on use and disclosure of
Proprietary Information imposed upon a receiving Party under this Paragraph
shall continue in full force and effect for a period of 5 years after the
execution of this Global Resolution Agreement.

  23.1   “Proprietary Information” of a Party means:     (i)   non-public
financial information concerning such Party;     (ii)   any other information
designated as confidential by such Party in writing; provided that Proprietary
Information shall not include any information that is:

  (A)   already in possession of the receiving Party at or before the time of
disclosure hereunder as shown by the receiving Party’s files existing at the
time of disclosure antedating the date of disclosure; or     (B)   now or
hereafter publicly known or otherwise known by the receiving party through no
wrongful act of the receiving party (provided that if Proprietary Information
becomes publicly known, this shall not excuse a prior disclosure by the
receiving Party); or

-5-



--------------------------------------------------------------------------------



 



  (C)   lawfully received by the receiving Party from a third party without
obligation of confidence; or     (D)   developed by the receiving Party or its
affiliates independent of any disclosure made hereunder as shown by the
receiving Party’s files; or     (E)   required by law to be disclosed by the
receiving party, provided that the disclosing party is given at least 10
calendar days written notice of the legal requirement.

          24.      Force Majeure. No liability or loss of rights hereunder shall
result to any Party from delay or failure in performance (other than payment of
money) caused by governmental actions or restrictions (provided that any such
governmental action or restriction was not the result of actions of a Party to
this Global Resolution Agreement), war, terrorist activities, civil commotion,
riots, strikes, power outages, lock outs and acts of God such as fire, flood,
earthquakes, lightning, drought or other similar or dissimilar causes that are
beyond the control of the Parties (each, a “Force Majeure Act”).
          25.      Interpretation. The Parties agree that the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement and
that the terms and conditions of this Agreement shall be construed fairly with
respect to the Parties hereto and shall not be construed in favor or against any
one Party, regardless of which Party was generally responsible for the
preparation of this Agreement.
          IN WITNESS WHEREOF, this Global Resolution Agreement is hereby
executed as of the dates set forth below.

     
CYGNUS, INC.
  ORTHO-MCNEIL
PHARMACEUTICAL, INC.  
By : /s/ John C Hodgman
  By: /s/ Steven P. Berman
 
     
Print Name: John C Hodgman
  Print Name: Steven P. Berman
 
     
Title: Chairman, President & CEO
  Title: Asst Secy
 
     
Date: 30 Sept 2005
  Date: 9/30/05
 
   

-6-